          Case 1:21-cv-01695-RAH Document 5 Filed 08/13/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                         BID PROTEST

                                                   )
 BLUE ORIGIN FEDERATION, LLC,                      )
                                                   )
                        Plaintiff,                 )
                                                   )
                                                                           21-1695 C
                                                              Case No. ______________
        v.                                         )
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                        Defendant.                 )


                  PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER


       Pursuant to Paragraph 17 of Appendix C of the Rules of the United States Court of Federal

Claims (RCFC), Plaintiff Blue Origin Federation, LLC (Blue Origin), respectfully moves for a

Protective Order in this matter consistent with the United States Court of Federal Claims Form 8,

Protective Order in Procurement Protest Cases. A Protective Order is necessary to comply with

the Protective Order issued by the U.S. Government Accountability Office (GAO) governing use

of protected material from Blue Origin’s bid protest there (GAO File No. B-419783; B-419783.3),

and to protect confidential, proprietary, and source selection information contained in the

Complaint, and other filings and hearing transcripts in this bid protest. The GAO’s Protective

Order contemplates the entry of a similar protective order by the Court to protect protected material

furnished in Blue Origin’s GAO bid protest.

       The Complaint and related filings contain source selection sensitive information, as well

as offerors’ proprietary information, trade secrets, and confidential financial information, the

public release of which would potentially cause offerors severe competitive harm. The

administrative record in this bid protest likely will contain similarly sensitive information.

Accordingly, Blue Origin respectfully requests the Court GRANT this Motion.

                                                 1
         Case 1:21-cv-01695-RAH Document 5 Filed 08/13/21 Page 2 of 2




Dated: August 13, 2021

                                            Respectfully submitted;


                                            ___________________

                                            Scott E. Pickens
                                            Barnes & Thornburg LLP
                                            1717 Pennsylvania Avenue, N.W., Suite 500
                                            Washington, DC 20006-4623
                                            Phone: (202) 371-6349
                                            Email: (Scott.Pickens@btlaw.com

                                            Counsel of Record for Plaintiff
                                                 Blue Origin Federation, LLC

Of Counsel

Scott N. Godes
Barnes & Thornburg LLP
1717 Pennsylvania Avenue, N.W., Suite 500
Washington, DC 20006-4623
Phone: (202) 408-6928
Email: Scott.Godes@btlaw.com

Matthew J. Michaels
Barnes & Thornburg LLP
1717 Pennsylvania Avenue, N.W., Suite 500
Washington, DC 20006-4623
Phone: (214) 566-3167
Email: Matthew.Michaels@btlaw.com




                                              2
